Citation Nr: 1623676	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-35 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar spine degenerative changes, L5-S1, with left L5-S1 radicular symptoms, status post microdiskectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from June 1982 to October 1993.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied a rating in excess of 40 percent for degenerative changes, L5-S1, with left L5-S1 radicular symptoms.  The RO has since recharacterized the appellant's service-connected low back disability as lumbar spine degenerative changes, L5-S1, with left L5-S1 radicular symptoms, status post microdiskectomy.  As set forth above, the appellant's claim is currently in the jurisdiction of the RO in Winston-Salem, North Carolina.  

As set forth in more detail below, a remand of this matter is necessary.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In connection with this appeal, the appellant requested a hearing before a Veterans Law Judge.  In an October 2015 letter, VA advised the appellant that the hearing he had requested had been scheduled for December 3, 2015.  He was further advised that the scheduled hearing would be conducted using "video conferencing" techniques but that if he preferred an in person hearing, he could decline the December 2015 hearing and VA would keep him on the schedule for a future visit by a Veterans Law Judge.  In November 2015, the appellant responded that he wanted to decline the video hearing and wait for a future Travel Board hearing.  

Under applicable regulation, a hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2015), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

The record currently available to the Board indicates that the appellant has not yet been afforded his requested Travel Board hearing.  In order to ensure full compliance with due process requirements, such a hearing must be scheduled.  As Travel Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled, in accordance with appropriate procedures, for a hearing before a Veterans Law Judge at the RO.  38 U.S.C.A. § 7107 (West 2014).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2015).  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

